DETAILED ACTION
Applicant’s response filed November 8, 2021 is acknowledged.  Claims 1, 10, 12, 15, and 17 are amended.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed August 6, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al., US 5247434 (Peterson, IDS) in view of Lindsay et al., US 4107039 (Lindsay, IDS).
Regarding claim 1, Peterson discloses a dialysis system (abstract, figs. 1A-B) comprising:
A dialysis machine (REF 10) including at least one pump (REF 72) positioned and arranged to pump dialysis fluid; and
A dialysis fluid source located separate from and in fluid communication with the dialysis fluid machine, the dialysis fluid source including;
A water line (REF 82) for carrying water;
A source of a first concentrate (REF 88);
A source of a second concentrate (REF 116);
A first concentrate pump (REF 22) positioned and arranged to pump the first concentrate from the first concentrate source;
A second concentrate pump (REF 118) positioned and arranged to pump the second concentrate from the second concentrate source;
Wherein the dialysis fluid is prepared for delivery from the dialysis fluid source to the dialysis machine by mixing water with the first concentrate (via REF 26) and second concentrate (via REF 120) pumped by their respective concentrate pumps.
Peterson does not explicitly disclose a system further comprising a flow regulation device located between the dialysis fluid source and the dialysis machine, the flow regulation device including an inlet in fluid communication with the dialysis fluid source, an outlet in fluid communication with the dialysis machine, and a closed volume, wherein a cross-sectional diameter of the closed volume of the flow regulation device is larger than diameters of the inlet and the outlet to smooth changes in a draw rate of the dialysis fluid from the dialysis fluid machine.  
However, Lindsay discloses a dialysis system (abstract, fig. 1) comprising a flow regulation device (REF 31) located between a dialysis fluid source (upstream line of REF 31) and a dialysis machine (see “To Patient Stations”, fig. 1), the flow regulation device including an inlet (connection to upstream line), an outlet (connection to downstream line), and a closed volume (REF 29), wherein a cross-sectional diameter of the closed volume of the flow regulation device is larger than diameters of the inlet and the outlet (fig. 1).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Peterson to include the flow regulation device as described in Lindsay in order to provide a constant pressure regardless of downstream 
Lastly, while applicant recites “a purified water line for carrying purified water”, the examiner does not consider purified water to structurally limit the dialysis system since a purified water line is merely a fluid line.  The presence of purified water is not interpreted to provide patentable weight to the claim since it is considered a material worked upon by the dialysis system (MPEP 2115).
Regarding claim 3, Peterson (in view of Lindsay) discloses a dialysis system which is a blood treatment machine (abstract, figs. 1A-B) and said first or second concentrate includes an acid (C2/L44-46).
Regarding claim 4, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source further includes an air trap (see “air gap”, REF 102, C3/L15-18) positioned and arranged to remove air from the water mixed with at least one of the first concentrate or the second concentrate.
Regarding claim 5, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source further includes a mixing chamber (REF 26) positioned and arranged to aid mixing of the water and at least one of the first or second concentrates.
Regarding claim 6, Peterson (in view of Lindsay) discloses a system wherein the mixing chamber is a first mixing chamber (REF 26) positioned and arranged to aid mixing of the water and the first concentrate (via REF 88) and wherein the dialysis fluid source further includes a second mixing chamber (REF 120, C4/L17-22) positioned and arranged to aid mixing of the water the first concentrate and the second concentrate.
Regarding claim 7, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source further includes a heater (REF 18, C1/L63-64) positioned and arranged to heat water flowing through the water line.
Regarding claim 8, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source further includes a conductivity sensor (REF 46, C4/L27-28) positioned and arranged to sense the conductivity of the dialysis fluid prepared by mixing the water with the first and second concentrates.
Regarding claim 9, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source further comprises an additional conductivity probe (REF 38, C3/L55-57) positioned and arranged to sense the conductivity of the water mixed with the first concentrate.
Regarding claim 10, Peterson (in view of Lindsay) discloses a system wherein the dialysis fluid source includes at least one filter (REF 48, C5/L46-48) configured to remove at least one of particles or endotoxin.
Regarding claim 11, Peterson (in view of Lindsay) discloses a system wherein the at least one filter (REF 48) is positioned and arranged to filter the mixed dialysis fluid (see REF 48, fig. 1B).
Regarding claims 12-13 and 15, Peterson (in view of Lindsay) is relied upon in the rejection of claims 1 and 10-11 set forth above.
Regarding claim 16, Peterson (in view of Lindsay) discloses a system wherein at least one of the first or second concentrates is provided in powdered or solution form (C2/L44-64). 
Regarding claim 17, Peterson (in view of Lindsay) is relied upon in the rejection of claim 1 set forth above.  Peterson further discloses a dialysis fluid source comprising a controller (REF 516, fig. 7, C17/L25-28).
Regarding claim 18, Peterson (in view of Lindsay) is relied upon in the rejections set forth above.  Peterson further discloses the controller controlling the first/second concentrate pumps to precisely proportion flows of each individual concentrate (C17/L25-C18/L31).
Regarding claim 19, Peterson (in view of Lindsay) is relied upon in the rejection of claims 8-9 set forth above.
Regarding claim 20, Peterson (in view of Lindsay) discloses a system wherein the controller (REF 516) is configured to communicate with the dialysis machine regarding a dialysis fluid demand of the dialysis machine (C18/L1-31).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson in view of Lindsay as relied upon in the rejections set forth above, and in further view of Rosenqvist et al., US 2002/0088751 (Rosenqvist).
Regarding claim 2, Peterson (in view of Lindsay) does not explicitly disclose that the dialysis machine is a peritoneal dialysis machine wherein one of the first or second concentrates includes an osmotic agent.  However, Rosenqvist discloses a dialysate preparation machine (abstract, figs. 1-2) which can provide dialysate used in either extracorporeal treatments or peritoneal treatments (¶ 0002-0003).  Rosenqvist further discloses that osmotic agents are routinely used in dialysate preparations (¶ 0007, 0016) as one of a variety of concentrate materials.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the dialysis system of Peterson (in view of Lindsay) to include peritoneal dialysis capabilities as described in Rosenqvist since it has been shown that dialysate preparation machines are capable of interchangeably providing dialysate to either extracorporeal or peritoneal treatments.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson in view of Lindsay as relied upon in the rejections set forth above, and in further view of Kelly et al., US 2005/0131332 (Kelly).
Regarding claim 10, while Peterson (in view of Lindsay) discloses at least one filter (REF 48, fig. 1B) arranged to filter mixed dialysate, Peterson does not explicitly disclose including a second filter for removing endotoxin from the dialysate.  However, Kelly discloses a dialysate generation device (abstract, fig. 9) which includes an endotoxin filter (REF 626, ¶ 0159) for removing components in prepared dialysate.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the system of Peterson (in view of Lindsay) to include an endotoxin filter as described in Kelly in order to filter and remove components which may be detrimental to a patient undergoing dialysis treatment.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lindsay et al., US 4107039 (IDS).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779